Teo Ernst, Psy.D, ABPP
Board Certified Forensic Psychologist
1402 Park St. Suite C, Alameda CA 94501  (510) 629-6993  Licensed Psychologist in California – PSY 21972




ADDENDUM to July 16, 2020 Forensic Psychological Evaluation of Lawrence Gerrans
I submit this Addendum to address issues about my July 16, 2020 Forensic Psychological
Evaluation of Lawrence Gerrans that were raised by Magistrate Judge Kim in the July 22, 2020
Order Regarding Application for Release from Custody, at pages 3-4.
In the Order, Judge Kim expressed concern that I did not review the trial transcript of the third
party who witnessed an interaction between Defendant and Chris Gerrans at Public Storage, or
Chris Gerrans’ trial testimony. In fact, I reviewed the trial testimony of the third-party witness,
Mr. Swisher, which is listed under the sources of information in my 716/20 report as “012120-
Swisher.”
Judge Kim expressed concern that I did not review Chris Gerrans’ trial testimony prior to
forming opinions regarding Larry’s violence risk. Prior to forming the opinions outlined in my
7/16/20 report, I reviewed Chris Gerrans/ 302’s, and the “Statement from Christopher
Gerrans,” I have now reviewed the portions of Chris Gerrans’ trial transcript which counsel has
informed me relate to the bond issues and argument at Public Storage (pages 105-149; 224-
228; 233-249) and this data provides no basis to change my prior opinions.
The July 22, 2020 Order further states that my report did not address Larry Gerrans’ violation of
the original bond, which led to the convictions for contempt, witness tampering and
obstruction of justice. (Order, page 4, lines 1-4.) In fact, I did review the 04/08/20 Farnham
Declaration and FBI 302’s which described Mr. Gerrans’ behavior underlying these convictions.
Additionally, on page 23 of my 7/16/20 report (HCR-20 Item R4) I explicitly considered the
impact of Larry’s convictions on counts 10-12 on his violence risk.
In the Order, the Court also expressed concern that I did not speak with Chris Gerrans. While I
would have welcomed an opportunity to interview Chris Gerrans, I assumed this was not
feasible, given that he was a cooperating witness in this case. My inference regarding Chris’s
credibility, was based upon multiple sources of information, including lengthy collateral
interviews with multiple family members. It is important to note that my assessment of any
potential danger posed by Larry Gerrans is ultimately based on my evaluation of Larry Gerrans.
Nevertheless, Chris’s credibility was relevant to my opinion regarding Larry’s violence risk,
because it generated skepticism that Chris had accurately reported that Larry brought up
“taking out” Robin Harris, a statement which Larry denied during my evaluation.
As to Larry Gerrans’ statements regarding his brother and the prosecutor, I opined in my
original report that Larry Gerrans’ statement that he would have killed his brother if there had
not been cameras did not lead me to conclude that he was at high, or even moderate risk, of
violently harming Chris Gerrans. In addition to the reasoning outlined in my initial report, I
draw upon research findings from the threat assessment literature in forming this opinion.
Research indicates that threats of violence are common, with most threats being misplaced
humor or a means of venting emotion, behind which there is no intention of actually enacting
violence. It is likely that Larry’s statement regarding Chris (and the prosecutor to the extent that
Chris provided an accurate account) falls in this category. The base rate of actual violence
committed by individuals who make threats is low. Larry does nto present with primary risk
factors for violence among individuals who make threats including a communication of violent
intent, substance abuse, pre-attack behaviors, or a violent plan. 1 While Larry did present with
risk factors including potentially having access to weapons, and was experiencing significant
psychological distress, these risk factors alone, are insignificant to suggest a moderate or high
level of risk, given the above contextual factors and the generally low base rate of actual
violence among individuals who make threatening statements. Of particular importance, a
more critical factor in analyzing a threat is violent intent rather than the threats per se,
particularly when an individual conveys that violence is a justified as a way to solve one’s
problems, or that one has nothing to lose.2 I saw no evidence of violent intent, or a belief
system justifying violence against Chris or the prosecutor, during my evaluation. This analysis
was supported by the fact that Larry presents with no meaningful violence history, did not
become violent towards Chris or the prosecutor prior to his incarceration, and demonstrated a
low risk for violence on two widely utilized violence risk assessment measure, the HCR-20-V3
and PAI Violence Potential Index.
Finally, I note that the Order states that I described Larry Gerrans’ alleged statement that he
wanted to “take out” the prosecutor as a preoccupation that is “understandable” and
“normative.” (Order, page 3, lines 23-24). This does not accurately reflect my opinions as
outlined in my initial report. My opinion was that Mr. Gerrans’ preoccupation with the
prosecutor as expressed in the letters was not unusual given the effect the prosecutor has had
on his life, justifiably or not.
Thank you for your consideration of this addendum.
Respectfully,


Teo Ernst, Psy.D, ABPP




1
 M. Mitchell & G. Palk (2016) Traversing the Space between Threats and Violence: A Review of Threat Assessment
Guidelines, Psychiatry, Psychology and Law, 23:6, 863-871
2
  S White & R. Meloy. WAVR-21 A Structured Professional Guide for the Workplace Assessment of Violence
Risk
Teo Ernst, Psy.D, ABPP
Board Certified Forensic Psychologist
1402 Park St. Suite C, Alameda CA 94501 • 415-913-8096 • teoernstpsyd@gmail.com • drteoernst.com



                                    CURRICULUM VITAE
LICENSURE

5/21/08 – Present        Licensed Psychologist, State of California, PSY 21972

ACAMEDIC APPOINTMENTS

3/14/12 – Present        Assistant Clinical Professor, UCSF Department of Psychiatry, San
                         Francisco, CA.

9/1/19 – Present         Adjunct Clinical Faculty, Wright Institute, Berkeley, CA.


HONORS AND DISTINCTIONS

10/14/17 – Present       Board-Certified Specialist in Forensic Psychology, American Board of
                         Professional Psychology.

10/4/17 – Present        Forensic Psychology Fellow, American Academy of Forensic Psychology

2/23/15 – Present        Subject Matter Expert in Qualified Medical Examinations, Qualified
                         Medical Examiner Pre-Test Panel

12/25/13 – Present       Member of the Criminal Panel of Psychiatric and Psychological Experts
                         California State Superior Court, County of Alameda
                         California State Superior Court, County of Santa Cruz

12/1/11 – Present        Certified Qualified Medical Examiner, California Department of
                         Industrial Relations

8/1/06                   Outstanding Dissertation Award, Wright Institute

6/1/02                   Girvetz Award for the Outstanding Graduate in the Philosophy
                         Department, U.C. Santa Barbara


EDUCATION

2006 – 2007              Postdoctoral Fellowship in Post-Traumatic Stress Disorder and
                         Substance Abuse, San Francisco Veterans Affairs Hospital
                                                                 Teo Ernst, Psy.D., ABPP
                                                                            415-913-8096
                                                                           P a g e | 2 of 7



2005 – 2006           Predoctoral Internship, Napa State Hospital

2002-2006             Wright Institute, Berkeley, CA
                      2006 Doctor of Psychology in Clinical Psychology
                      2004 Masters of Arts in Clinical Psychology

1994 – 1998           University of California, Santa Barbara
                      1998 Bachelor of Arts in Philosophy

PROFESSIONAL EXPERIENCE

8/08 – Present        Private Forensic Psychological Practice

Scope of practice includes serving as an expert witness or consultant in cases involving Post
Traumatic Stress Disorder, severe mental illness, personality disorders, neuropsychological
impairment, criminal sentencing, testamentary capacity, personal injury, fitness for duty, mental
state at the time of offense, competency to stand trial, capital sentencing, retrospective
assessment of mental states, civil competencies, and violence risk assessment.

8/08 – Present        Private Clinical Psychological Practice

Individual, Couples and Family Psychotherapy with an emphasis in the treatment of Post
Traumatic Stress Disorder and psychological trauma.

3/14/12 – Present     UCSF Intensive Family Therapy Program, San Francisco, CA
                      Faculty

Faculty member providing interventions and consultation to highly distressed families. Teaching
and consultation to psychiatry residents, psychology and psychiatry fellows, post-masters nurses,
community trainees, and UCSF staff member.

12/18 – 6/18          UCSF Intensive Family Therapy Program, San Francisco, CA
                      Interim Co-Director

Co-directed the UCSF Intensive Family Therapy Training Program during the permanent
director’s maternity leave.


11/08 – 1/13          San Francisco V.A. Medical Center, San Francisco, CA
                      Compensation and Pension Services Contract Staff Psychologist

Forensic psychological evaluations on veterans applying for service-connected disability for
mental disorders addressing causation, diagnosis, and impairment.
                                                               Teo Ernst, Psy.D., ABPP
                                                                          415-913-8096
                                                                         P a g e | 3 of 7




8/07 – 6/13           Napa State Hospital, Napa, CA
                      Staff Psychologist

Unit psychologist in inpatient forensic hospital evaluating and treating patients committed as
Mentally Disordered Offenders, Not Guilty by Reason of Insanity, or Incompetent to Stand Trial.
Primary duties included competency and violence risk forensic evaluations, expert witness
testimony, diagnostic assessment, neuropsychological screening, treatment to regain competency
and reduce the risk of recidivism, and supervision of pre-doctoral interns.


9/06 – 8/07           San Francisco V.A. Medical Center, San Francisco, CA
                      Fellowship in PTSD and Substance Abuse

American Psychological Association approved fellowship specializing in Posttraumatic Stress
Disorder and Substance Abuse Disorders in veteran populations. Performed evidence-based
PTSD treatment and diagnostic/neuropsychological assessments, organized panel for UCSF
psychiatry grand rounds, supervised psychology trainees, contributed to Iraq/Afghanistan veteran
program development.

9/05 – 8/06           Napa State Hospital, Napa, CA
                      APA Intern

American Psychological Association approved predoctoral internship in inpatient forensic
hospital. Provided clinical treatment to restore competency and reduce recidivism. Completed
diagnostic, neuropsychological, personality functioning, behavioral analysis, and suicide
assessments. Received training in practice and empirical basis of forensic psychology.

9/04 – 8/05           Richmond Area Multi-Services, Inc., San Francisco, CA
                      Third Year Practicum Student

Training and supervised experience providing multi-culturally competent treatment including 40
hours of multicultural training by the National Asian American Pacific Islander Mental Health
Association.

9/04 – 2 /05          Homeless Assessment Project, Berkeley, CA
                      Volunteer Trainee

Conducted Disability Assessment on Homeless Individuals.
                                                                    Teo Ernst, Psy.D., ABPP
                                                                               415-913-8096
                                                                              P a g e | 4 of 7




9/03 – 9/04            Martinez VA Day Treatment and Outpatient Clinic, Martinez, CA
                       Second Year Practicum Student

Training and supervised experience in the multi-disciplinary treatment of veterans with PTSD
and comorbid conditions.

9/02 – 6/03            Notre Dame de Namur University Counseling Center, Belmont, CA
                       First Year Practicum Student.

Training and supervised experience providing college counseling.

9/01 – 4/02            Progress Foundation, San Francisco, CA
                       Counselor

Provided clinical services at an acute diversion unit for individuals in psychiatric crisis.


8/99 – 4/00            Spring Lake Ranch, Rutland, VT
                       Counselor

Provided individual counseling and case management to patients with severe mental illness in a
psychosocial residential program.

PROFESSIONAL AFFLIATIONS

American Academy of Forensic Psychology
American Psychology-Law Society
Association for Scientific Advancement in Psychological Injury and Law
International Center for Excellence in Emotionally Focused Therapy
Northern California Community for Emotionally Focused Couples Therapy

PUBLICATIONS

Lockart, J., Ernst, T. (2013) Feigning and Malingering, Santa Barbara Lawyer, Issue 492, 6-8

SAN FRANCISCO AND OAKLAND BAR ASSOCIATION PRESENTATIONS

Ernst, T: (February 2018) Coping with the Emotional Toll of Legal Practice, presented to the
Alameda Bar Association, Oakland, CA

Ernst, T (February 2018) Strategies for Managing Challenging Interactions, presented to San
Francisco Bar Association, San Francisco, CA
                                                                Teo Ernst, Psy.D., ABPP
                                                                           415-913-8096
                                                                          P a g e | 5 of 7


Ernst, T (January 2017) Client Control: Challenging Client Behavior, presented to San Francisco
Bar Association, San Francisco, CA

Ernst, T (June 2016) Strategies for Working Effectively in Legal Practice with Mental Illness
presented to San Francisco Bar Association, San Francisco, CA

Ernst, T. (January 2016) Personal Injury Evaluations: Best Practices and Strategies for Cross
Examination, presented to San Francisco Bar Association, San Francisco, CA

Ernst, T. (January 2016) Strategies for Managing and Screening Challenging Client Behavior,
presented to San Francisco Bar Association, San Francisco, CA

Ernst T. (January 2016) Maintaining Happiness in Legal Practice: Challenges and Solutions,
presented to San Francisco Bar Association, San Francisco, CA

Ernst, T. (January, 2015) A Closer Look at Psychological Evaluations in Personal Injury
Proceeding: Standards of Practice and Strategies for Cross Examination, presented to San
Francisco Bar Association, San Francisco, CA

Ernst, T. (January, 2015) The Two Pillars of Maintaining Happiness in Legal Practice:
Mitigating Common Causes of Attorney Dissatisfaction & Effectively Managing Challenging
Client Behavior, presented to San Francisco Bar Association, San Francisco, CA

Ernst, T. (May 2014) Client Control: Tips and Tricks for Managing Challenging Client
Behavior, presented to San Francisco Bar Association, San Francisco, CA

Ernst, T. (January 2014) Maintaining Happiness in Legal Practice, presented to San Francisco
Bar Association, San Francisco, CA

Ernst, T. (February 2013) Feeling Grumpy at Work: It’s not Just the Long Hours, presented to
San Francisco Bar Association, San Francisco, CA

OTHER INVITED PRESENTATIONS

Ernst, T. (April 2019) Testamentary Capacity, Undue Influence & Capacity to Make Medical
Decisions: A Practical Approach to Screening for Incapacity, Annual Professional Fiduciary
Association of California Educational Conference, Anaheim, CA

Ernst, T: (May 2018) Keynote Address: Client Control, A Practice Guide for Senior Care
Professionals, Legal Assistance for Seniors Elder Abuse Conference, San Francisco CA

Ernst, T; Busch, A: (May 2018) Attachment Informed Family Therapy, presented to UCSF Child
Psychiatry Fellows, San Francisco, CA
                                                                Teo Ernst, Psy.D., ABPP
                                                                           415-913-8096
                                                                          P a g e | 6 of 7

Ernst, T: (February 2018) Assessment of Malingering During Asylum Evaluations, presented to
Wright Institute Sanctuary Project, Berkeley, CA

Ernst, T: (January 2018) Client Control: Strategies for Managing and Screening Challenging
Client Behavior, presented to Sacramento Estate Planning Council Technical Forum,
Sacramento, CA

Ernst, T: (January 2018) Coping with the Emotional Toll of Legal Practice, presented to the
California Minority Counsel Program, Oakland, CA

Ernst, T. (June 2017) Managing Challenging Personalities: A Fiduciaries’ Practice Guide,
presented to PFAC Annual Conference, Burlingame, CA

Ernst, T., Armstrong, Keith (September 2017): Attachment and EFT Informed Family Therapy,
UCSF Intensive Family Therapy Program, San Francisco, CA

Ernst, T. (October 2016) Managing Challenging Personalities: A Fiduciaries’ Practice Guide,
presented to Professional Fiduciary Association of California, San Rafael, CA

Ernst, T. (January 2016) Client Control, Family Dynamics, and Competency in Estate Planning,
presented to Marin Estate Planning Council, San Rafael, CA

Ernst, T. Ornstein, E. Busch, A. Li, Sheening. (January 2016) Foundations of Family Therapy,
presented to Intensive Family Therapy Program, UCSF, San Francisco, CA

Ernst T. (January 2016) Maintaining Happiness in Legal Practice, presented to Nixon Peabody
Super MCLE Seminar, San Francisco, CA

Ernst T. (September 2015) Evidence Based Assessment of Psychological Malingering, presented
to ACE Insurance, Fremont, CA

Ernst, T. (July 2015) Strategies for Managing and Screening Challenging Client Behavior.
Webinar presented to Consumer Attorneys of California, San Francisco Chapter, San Francisco,
CA

Ernst, T. (February 2015) Attachment Informed Family Therapy, presented to Intensive Family
Therapy Program, UCSF, San Francisco, CA

Ernst, T. (October 2014) Posttraumatic Stress Disorder: Symptoms, Treatment, and
Occupational Challenges, presented to Financial Industry Regulatory Authority, San Francisco,
CA

Ernst, T. Armstrong K. (July 2014) Review of Emotionally Focused Family Therapy and Video
Session Commentary, presented to Intensive Family Therapy Program, UCSF, San Francisco,
CA
                                                               Teo Ernst, Psy.D., ABPP
                                                                          415-913-8096
                                                                         P a g e | 7 of 7


Ernst, T. Armstrong K. (February 2014) Attachment and Emotionally Focused Family Therapy:
The Model and Theories of Integration with Structural Approaches, presented to Intensive
Family Therapy Program, UCSF, San Francisco, CA

Ernst, T. (May 2013) Improving Your Quality of Life at Work, presented to the Appellate Judicial
Attorneys Institute, Santa Clara, CA

Ernst, T., Armstrong K. (January 2013) Emotionally Focused Couples Therapy and Families,
presented to Intensive Family Therapy Program, UCSF, San Francisco, CA

Ernst T., Armstrong K. (September 2012) Review of Emotionally Focused Couples Therapy,
presented to Intensive Family Therapy Program, UCSF, San Francisco, CA

Ernst, T (May 2009) EAP Assessment and Intervention with OEF/OIF Veterans, lecture
presented to San Francisco Employee Assistance Professional Organization, San Francisco, CA

Ernst, T (February 2009) Posttraumatic Stress Disorder Symptoms and Treatment, internet radio
interview conducted by MyExpertSolution.com

Ernst, T (January 2009) Neurobiology of the Stress Response and Stress Reduction Strategies,
presented to San Francisco General Hospital Coronary Heart Disease Patient Clinic, San
Francisco, CA

Ernst, T (November 2008) Posttraumatic Stress Disorder: Assessment and Intervention with
University Students, lecture presented at Notre Dame de Namur University practicum training
seminar, Belmont, CA

Ernst, T (November 2008) Understanding and Helping Family Members with Histories of
Trauma, lecture presented to National Alliance on Mental Illness (NAMI) San Francisco
monthly membership meeting, San Francisco, CA

Ernst, T. (September 2008) Posttraumatic Stress Disorder: Assessment and Intervention with
Newly Returning Veterans, lecture presented to Napa Psychological Association, Napa, CA

Armstrong, A., Peterson, C., Ernst, T., Lindner, G. (September 2007) Assessment and
Psychotherapy Intervention for Newly Returning Iraq and Afghanistan Veterans, lecture
presented to San Francisco Bay Area Coming Home Project at the San Francisco V.A., San
Francisco, CA

Ernst, T (July 2007) Case discussant at APA internship psychotherapy seminar, Napa State
Hospital, CA
                                                              Teo Ernst, Psy.D., ABPP
                                                                         415-913-8096
                                                                        P a g e | 8 of 7

Ernst, T (June 2007) Termination with Psychotic Spectrum Patients in a Community Mental
Health Setting, seminar presented to psychology practicum students at Richmond Area Multi-
Services, San Francisco, CA

Ernst, T (November 2007) APA Internship Applications and Dissertation Topic Selection,
seminar presented to graduate students at the Wright Institute, Berkeley, CA
